EXHIBIT 10.19

AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated November 9, 2012 (this “Supplement”), to the
Credit Agreement, dated as of September 30, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among M/A-COM Technology Solutions Holdings, Inc. (the “Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may extend Commitments under the Credit
Agreement subject to the approval of the Borrower and the Administrative Agent,
by executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement (after
giving effect to the Assignment and Assumption dated as of the date hereof among
Barclays Bank PLC, the Augmenting Lender, the Administrative Agent and the
Borrower) become a Lender for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a Commitment of $30,000,000.

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

HSBC Bank USA, National Association

125 High Street, 16th Floor

Boston, Massachusetts 02110

Attention: Lynn Schade, Vice President

Telecopy: (617) 338-3849

Telephone: (617) 292-8482

4. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.



--------------------------------------------------------------------------------

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

HSBC BANK USA, NATIONAL ASSOCIATION

By:   /s/ Yvonne McCague Name:   Yvonne McCague Title:   Assistant Vice
President

Accepted and agreed to as of the date first written above:

M/A-COM TECHNOLOGY SOLUTIONS HOLDINGS, INC.

 

By:

  /s/ Conrad R. Gagnon

Name:

  Conrad R. Gagnon

Title:

  Chief Financial Officer

Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

By:   /s/ D. Scott Farquhar Name:   D. Scott Farquhar Title:   Sr Vice President

Signature Page to Augmenting Lender Supplement